Citation Nr: 1205205	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  05-05 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased disability rating for service-connected residuals of a right wrist ligament injury with degenerative changes, currently rated 20 percent disabling based on muscle injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1979 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefit sought on appeal.  The Veteran appealed that decision, and the case was referred to the Board for appellate review. 

This case has previously been before the Board, most recently in September 2008, when, in pertinent part, the Board declined to increase the 20 percent rating of the Veteran's service-connected residuals of a right wrist ligament injury with degenerative changes.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Memorandum Decision, the Court set aside the Board's denial of the claim for proceedings consistent with the Memorandum Decision.

The Board's September 2008 decision also denied entitlement to a compensable disability rating for service-connected right elbow bursitis with olecranon spur.  The Court affirmed the Board's denial of this claim in the April 2011 Memorandum Decision.  Therefore, the claim is not now before the Board, and no further Board action is necessary with regard to this claim.

A hearing was held in February 2007 in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of this hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.





REMAND

The Board finds that additional development is warranted with respect to the Veteran's claim.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that the Veteran was last provided with a VA examination of his wrist in February 2008.  While a new VA examination is not warranted based solely upon the passage of time, VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

In the present case, the Veteran's service connected wrist disability is currently assigned a disability rating based on muscular disability.  The Board is of the opinion that a new VA examination would be probative addressing the nature of any current muscle disability associated with the Veteran's wrist disability.  Furthermore, given the length of time that has elapsed since the Veteran's February 2008 VA examination, a current examination is required to address the current severity of the Veteran's right wrist disability.  A new examination is therefore ordered on remand.

Further, at a June 2010 psychological examination, the Veteran indicated that he received medical treatment at a VA Medical Facility.  The most recent VA treatment records from this facility are dated June 2010.  On remand, the RO must attempt to obtain any outstanding VA treatment records.  

Finally, in the April 2011 Memorandum Decision, the Court observed that Diagnostic Code 5215, 38 C.F.R. § 4.71a, appears to allow for the assignment of separate disability ratings for each direction of limitation of the wrist.  On remand, the RO should readjudicate the claim with consideration of the Court's Memorandum decision, to include whether separate ratings are warranted based on the four directions of motion contained in 38 U.S.C.A. § 4.71, Plate One.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the names and addresses of all medical care providers, both private and VA, who treated the Veteran for his service-connected right wrist disability since June 2010.  After securing the necessary release, the RO should obtain these records.

Regardless of the Veteran's response, the RO should obtain the Veteran's treatment records from the VA Medical Center in Atlanta, Georgia, dated from June 2010 to the present.  All efforts to obtain such VA records should be fully documented, and the VA facility must provide a negative response if such records are not available.

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected right wrist condition.  A copy of the letter notifying the Veteran of the examination should be associated with the claims folder.  

The examiner's report must explicitly state that the Veteran's claims file was reviewed prior to the examination of the Veteran.  All indicated studies, including x-ray and range of motion studies in degrees, should be performed.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint motion against varying resistance should be performed.  The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The examiner should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups).  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The examiner should indicate whether the Veteran's service connected right wrist disability arises from or results in muscular impairment.  If so, the examiner should identify with specificity the muscle group(s) affected and comment on the severity of such symptoms.

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected right wrist condition on his ability to work.

The supporting rationale for all opinions expressed must be provided.

3.  Notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  In particular, the RO or AMC should consider whether the Veteran is entitled to separate disability evaluations based on limitation of motion of multiple planes of movement as discussed in the Court Memorandum Decision.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


